Case MDL No. 2997 Document 85-1 Filed 04/07/21 Page 1 of 2




          Additional Parties to be Represented

          Plaintiff: Kathleen Keeter
           Short case caption:

           Kathleen Keeter v. GERBER PRODUCTS
           COMPANY
           Eastern District of Virginia, 1-21-cv-0269-
           LO-TCB


           Plaintiff: Jamie Moore

           Short case caption:

           Jamie Moore v. GERBER PRODUCTS
           COMPANY
           Eastern District of Virginia, 1-21-cv-0277-
           LO-TCB

           Plaintiff: Lee Boyd

           Short case caption:

           Lee Boyd v. BEECH-NUT NUTRITION
           COMPANY

           Northern District of New York, 1-21-cv-
           0200-TJM-CFH

           Plaintiff: Lee Boyd

           Short case caption:

           Lee Boyd v. HAIN CELESTIAL GROUP,
           INC.
           Eastern District of New York, 2-21-cv-
           0884

           Plaintiff: Autumn Ellison

           Short case caption:

           Autumn Ellison v. Plum, PBC, and Plum,
           Inc., Delaware Corporations

           Northern District of California, 4-21-cv-
           2015
Case MDL No. 2997 Document 85-1 Filed 04/07/21 Page 2 of 2
